Order unanimously reversed, with costs, and motion denied. Memorandum: Defendant Zaccaria’s motion for summary judgment dismissing the third cause of action should not have been granted, since triable issues of fact exist regarding his liability under section 273 of the Debtor and Creditor Law. Defendant, as the moving party, has the burden to establish that the cause of action has no merit (CPLR 3212, subd [b]), and he has not demonstrated that the transfer of corporate assets to him was made for fair consideration. (Appeal from order of Supreme Court, Oswego County, Miller, J. — dismiss complaint.) Present — Hancock, Jr., J. P., Doerr, O’Donnell, Moule and Schnepp, JJ.